BARNES, J.
The board of review could5not change the assessor’s valuation without evidence. State ex rel. Davis & Starr L. Co. v. Pors, 107 Wis. 420, 430, 83 N. W. 706; State ex rel. Giroux v. Lien, 108 Wis. 316, 84 N. W. 422; State ex rel. J. S. Stearns L. Co. v. Fisher, 124 Wis. 271, 102 N. W. 566.
If in any reasonable view of it the evidence taken furnished a substantial basis for the action of the board in making the change, and there is nothing to show that it acted arbitrarily or dishonestly, its decision will not be interfered with by the courts. State ex rel. N. C. Foster L. Co. v. Williams, 123 Wis. 61, 100 N. W. 1048; State ex rel. Vilas v. Wharton, 117 Wis. 558, 562, 94 N. W. 359; State ex rel. J. S. Stearns L. Co. v. Fisher, supra.
If the action of the board of review should be sustained on a certiorari proceeding brought to review it, then it must be sustained in the present proceeding. The fact that the controversy has been submitted to the court under sec. 2788',. Stats., cannot change the rule of law as to the effect that must, be given to the decision of the board.
On certiorari, jurisdictional matters only can be reached,, and the presumption is that the determination of the board is. *312correct. If on any reasonable view of the evidence it will support the conclusion arrived at, the board had jurisdiction to decide as it did. State ex rel. Miller v. Thompson, 151 Wis. 184, 187, 188, 138 N. W. 628; State ex rel. M. A. Hanna D. Co. v. Willcuts, 143 Wis. 449, 453, 128 N. W. 97; State ex rel. Augusta v. Losby, 115 Wis. 57, 90 N. W. 188; State ex rel. Edward Himes L. Co. v. Fisher, 129 Wis. 57, 108 N. W. 206.
Tested by these rules, we cannot say that the evidence before the board did not furnish a substantial basis for the change made in the assessor’s valuation, although it is rather weak. It is unnecessary to discuss other considerations urged in support of the judgment, and we do not wish to be understood as deciding that the plaintiff had any right to institute this proceeding.
By the Court. — Judgment affirmed.